Relator, Donald J. Calandra, seeks a writ of mandamus in order to compel the respondent, Judge Richard McMonagle, to issue findings of fact and conclusions of law with regard to a petition for postconviction relief that was filed in the underlying case of State v. Calandra, Cuyahoga County Common Pleas case No. CR-283536. No responsive pleading has been timely filed by the respondent.
Ordinarily, a trial court is not required to file findings of fact and conclusions of law when entertaining a second or successive petition for postconviction relief *Page 239 
that alleges the same issues or grounds as raised in previous petitions. State ex rel. Jennings v. Nurre (1995), 72 Ohio St.3d 596,  651 N.E.2d 1006; State v. Perdue (1981), 2 Ohio App.3d 285,2 OBR 315, 441 N.E.2d 827. On June 16, 1993, the relator previously filed a petition for postconviction relief that was denied by the respondent following a hearing. The relator's complaint for a writ of mandamus concerns a subsequent petition for postconviction relief that was filed on March 29, 1996. The subsequent petition for postconviction relief concerns different issues and grounds from those raised in the prior petition. Thus, the trial court is required to render findings of fact and conclusions of law. See Sherrills v. State (Oct. 2, 1990), Cuyahoga App. No. 60294, unreported, 1990 WL 151669.
Accordingly, we find that the relator's request for relief in mandamus is well taken. Within thirty days of the date of this entry, the respondent is ordered to issue findings of fact and conclusions of law with regard to the petition for postconviction relief that was filed by the relator on March 29, 1996. Respondent to pay costs.
Judgment accordingly.
PATRICIA A. BLACKMON, J., concurs.